EXHIBIT 10.24

 

Summary of Board of Director Compensation

 

On February 7, 2005, the board of directors (the “board”) of Centene Corporation
(the “Corporation”) adopted a compensation arrangement for directors who are not
employees of the Corporation (the “Outside Directors”), effective as of the date
of the Corporation’s 2005 Annual Meeting of Stockholders. The compensation
arrangement provides for the following:

 

(i) a quarterly retainer fee of $18,750 for each Outside Director, all of which
amount shall be eligible, at the election of such Outside Director, for payment
pursuant to the Corporation’s Non-Employee Directors Deferred Stock Compensation
Plan;

 

(ii) an additional quarterly retainer fee of $2,500 for the Chairman of the
Audit Committee of the board, all of which amount shall be eligible, at the
election of such Outside Director, for payment pursuant to the Corporation’s
Non-Employee Directors Deferred Stock Compensation Plan;

 

(iii) an additional quarterly retainer fee of $1,250 for the Chairman of the
Compensation Committee or Nominating and Governance Committee (or any successor
committee to either of such committees) of the board, all of which amount shall
be eligible, at the election of such Outside Director, for payment pursuant to
the Corporation’s Non-Employee Directors Deferred Stock Compensation Plan; and

 

(iv) a grant of restricted shares of common stock to each Outside Director,
which (a) shall be granted as of the date of each of the Corporation’s Annual
Meeting of Stockholders, beginning in 2005, (b) shall be granted in a number
equal to $75,000 divided by the last reported sale price of the common stock of
the Corporation on the New York Stock Exchange on the trading day immediately
preceding the grant date, rounded to the nearest whole number, and (c) shall
vest in full as of the immediately succeeding Annual Meeting of Stockholders,
provided that, with respect to such grant as of any such Annual Meeting, the
Compensation Committee of the board may determine that the Corporation shall, in
lieu of granting such restricted shares as of any such Annual Meeting of
Stockholders, grant common stock options, restricted stock units, stock
appreciation rights or other equity-based incentives payable in common stock
having a deemed value (as determined by such Committee) of $75,000.

 

In addition, the board adopted a policy, effective February 7, 2005, under which
the Corporation shall grant each Outside Director who is first elected to the
board, as of the date on which such Outside Director is first elected to the
board and without the need for any further action by the board or any committee
thereof, a non-qualified stock option under the Corporation’s 2003 Stock
Incentive Plan to purchase 10,000 shares of common stock of the Corporation,
which option (i) shall have an exercise price equal to the last reported sale
price of the common stock of the Corporation on the New York Stock Exchange on
the trading day immediately preceding the grant date and (ii) shall vest in
three installments, with 3,334 shares vesting on the first anniversary of the
grant date and an additional 3,333 shares vesting on each of the second and
third anniversaries of the grant date.



--------------------------------------------------------------------------------

On February 6, 2006 the board amended this policy, effective May 1, 2006, to
increase the quarterly retainer discussed in point (i) above to $25,000,
provided that the Outside Director elect 100% payment pursuant to the
Corporation’s Non-Employee Directors Deferred Stock Compensation Plan.